Appeal by defendant, as limited by his brief, from a sentence of the Supreme Court, New York County, Special Narcotics Part A, imposed November 28,1972, on a Kings County indictment, upon his conviction of criminal possession of a dangerous drug in the fourth degree, upon a guilty plea. Sentence reversed, on the law, and ease remitted to the Special Narcotics Court for resentencing. The sentencing court did not provide defendant with an opportunity to be heard prior to its pronouncement of sentence (CPL 380.50). At the time of resentence, the court should have before it an updated probation report. We find no merit to the other contentions raised by defendant. Latham, Acting P. J., Christ, Brennan, Benjamin and Munder, JJ., concur,